Citation Nr: 1125151	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In April 2010, the Board remanded this case to the agency of original jurisdiction for further development.  As discussed below, the remand directives were not completed and, therefore, the case must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the April 2010 remand, the Board determined that the June 2002 VA examination pertaining to the skin was inadequate, as the examiner failed to render clear opinions regarding whether currently diagnosed skin conditions are related to service.  As such, the case was remanded for the following development:

Schedule a VA dermatologic examination for a diagnosis of all skin conditions from which the Veteran suffers.  Regarding each, the examiner should opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service or to herbicide exposure therein for conditions that are not presumptively linked thereto.  Pertinent documents in the claims file should be reviewed in conjunction with the examination, and the examination report should indicate whether the requested review took place.  A rationale for all opinions and conclusions should be provided.  

The Veteran was afforded another VA examination pertaining to the skin in May 2010.  Although the examiner identified all currently diagnosed skin conditions and opined that such conditions were "not related to service or herbicide exposure," he did not provide any rationale for such opinions, as directed in the prior remand.  Therefore, the opinions are inadequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must be supported by an analysis that can be considered and weighed against other opinions).  The case must be remanded for compliance with the remand directives, and to ensure that due process is followed.  See Stegall, 11 Vet. App. 268.  

Upon remand, the claims file should be forwarded to the examiner who conducted the May 2010 VA examination for an addendum containing a complete rationale for the opinions offered.  If that examiner is not available, the Veteran should be scheduled for a new VA examination in order to obtain an adequate opinion.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  Forward the entire claims file, including a copy of this remand, to the physician who conducted the May 2010 VA examination for an addendum opinion.  The examiner should review the entire claims file, and indicate such review in the addendum report.  The examiner should provide a complete rationale for his expressed opinions that the Veteran's diagnosed skin conditions are "not related to service or herbicide exposure."  All lay and medical evidence of record should be considered.  

2.  If the prior VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of all currently diagnosed skin conditions.  The entire claims file, including a copy of this remand, should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should offer an opinion as to whether each currently diagnosed skin condition was at least as likely as not (50 percent or greater likelihood) incurred or aggravated during the Veteran's military service, to include any herbicide exposure during such service.  A complete rationale must be provided for any opinion offered, which should consider all lay and medical evidence of record.  

3.  The RO/AMC should review the VA examination report and/or addendum report to ensure that all remand directives have been completed.  If they have not, the claims file should be returned to the VA examiner for another addendum report, as appropriate.

4.  After all necessary development has been completed, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

